Name: Decision of the EEA Joint Committee No 54/2001 of 18 May 2001 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: trade;  information and information processing;  health;  Europe;  European construction;  agricultural activity
 Date Published: 2001-06-21

 Avis juridique important|22001D0054Decision of the EEA Joint Committee No 54/2001 of 18 May 2001 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 165 , 21/06/2001 P. 0058 - 0059Decision of the EEA Joint CommitteeNo 54/2001of 18 May 2001amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 42/2001 of the EEA Joint Committee of 30 March 2001(1).(2) Decision No 1/95 of the EEA Council of 10 March 1995(2) provided that Liechtenstein shall implement the provisions of Chapter I of Annex I to the Agreement by 1 January 2000, subject to review by the EEA Joint Committee during 1999.(3) This review has shown that the specific circumstances in Liechtenstein that justified the transitional period have not changed and are unlikely to change in the foreseeable future.(4) It is appropriate to extend the transitional period on this basis until 31 December 2001, pending a lasting arrangement to be implemented by that date,HAS DECIDED AS FOLLOWS:Article 1The text of the first paragraph of the SECTORAL ADAPTATIONS to Annex I to the Agreement shall be replaced by the following: "Liechtenstein is exempted from the provisions of Chapter I, 'Veterinary issues', until 31 December 2001. The EEA Joint Committee shall review the situation during 2001 with a view to finding a lasting arrangement."Article 2This Decision shall enter into force on 19 May 2001, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 18 May 2001.For the EEA Joint CommitteeThe PresidentP. Westerlund(1) OJ L 158, 14.6.2001.(2) OJ L 86, 20.4.1995, p. 58.(3) No constitutional requirements indicated.